Judgment, Supreme Court, Bronx County (William I. Mogulescu, J., at speedy trial proceedings; Barbara F. Newman, J., at jury trial and sentence), rendered December 13, 2007, as amended January 22, 2008, convicting defendant of robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of eight years, unanimously affirmed.
The court properly denied defendant’s speedy trial motion. The court properly charged the People with only seven days of the period from January 27 to March 2, 2006, since that was the period of delay the People requested after they had filed a statement of readiness (see People v Cajigas, 224 AD2d 370, 371 [1996], lv denied 88 NY2d 845 [1996]). There is no basis on which to find that the People’s assertion of readiness was illusory.
This determination is dispositive of the speedy trial issue, because the remaining period at issue, even if charged to the *474People and added to undisputedly includable time, would not establish a speedy trial violation. In any event, the period from August 3 to September 19, 2006 was properly excluded as a postreadiness delay primarily attributable to defense counsel’s impending vacation (see generally People v Anderson, 66 NY2d 529, 536 [1985]).
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Tom, Andrias, Acosta and Abdus-Salaam, JJ.